DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 124 are pending and are examined below.
Election/Restrictions
3.	Applicant’s election without traverse of Claims 1-13 and 22-24 in the reply filed on 1/25/2021 is acknowledged.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 22 and 23, the limitation “maintained independent of irrecularities or levelling of said track…based on information from enodders and from some combination of solar and level sensors carried by said elevation structure, and calibration data” is indefinite.  What is accurate for the purpose of this limitation?  How is it “based on information”?  What information?  What is the calibration data?  Correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva, “Routine operation of the envirodish unit at the engineering school of the University of Sevilla, 2006.
Regarding Claim 22, Silva teaches a dual axis, altitude-azimuth tracker to carry solar reflectors  (see fig. 1; see also “brief system description teaching elevation and azimuth drives) comprising: a rigid triangular azimuth spaceframe structure (see fig. 1, the examiner notes that “triangular azimuth spaceframe can refer to the spaceframe segments themselves, which are shown to be triangular.  While claim 22 is given the broadest reasonable interpretation where the triangular spaceframe segments meets the above limitation, the examiner further notes that an overall triangular structure comprised of spaceframe components is not specifically required as written) with wheels at each of three lower corner nodes (see fig. 1, which shows the wheels at each lower node.  The examiner notes that claim 22 does not require only three wheels, and as such is provided by Silva) riding on a circular ground track 
Regarding claim 24, insofar as the metes and bounds can be ascertained, Silva shows each component (preformed elements, mechanical elements, etc).  As the individual assemblies are not defined, Silva meets claim 24 especially as claim 24 is directed to the completed tracker, not a kit for assembly thereof.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Corio, U.S. Publication No. 2015/0303867 is the closest prior art, which provides:
A dish reflector with a focus (fig. 1 and paragraph 91);
A lens near the focus that concentrates sunlight (see fig. 1 and paragraph 93);

A dual axis tracker structure that holds the lens and reflector in co-alignment and oriented to the sun.
Finally, Angle provides that the cells convert sunlight into electricity after being concentrated and divided between the photovoltaic cells (see paragraph 96).
Furthermore, fly’s eyes lenses are known for solar concentrators (see Corio, U.S. Publication No. 2008/0185035 and  Mizuyama, U.S. 2012/0192919).  Additionally, Satoh, U.S. Publication No. 2013/0294045 provides tracking with a flyes eye secondary optic (see paragraph 69).  However, nothing in the prior art teaches or suggests the fly’s eye receiver held near the focus of the dish reflector, where the flys eye includes a field lens that concentrates sunlight onto an image of the disc reflector, with a 2D array of contiguous convex lenses…”nor is there any motivation for one of ordinary skill in the art to provide such features.  As such, claims 1-13 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW T MARTIN/               Primary Examiner, Art Unit 1721                                                                                                                                                                                         /2